     Case 3:16-md-02741-VC Document 2818 Filed 02/26/19 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                                     )
 4   IN RE: ROUNDUP PRODUCTS                         )   MDL No. 2741
     LIABILITY LITIGATION                            )
 5                                                   )   Case No. 3:16-md-02741-VC
     Hardeman v. Monsanto Co., et al,                )
 6   3:16-cv-0525-VC                                 )   [PROPOSED] ORDER PERMITTING
                                                     )   PARTIES TO BRING OUTSIDE
 7                                                   )   EQUIPMENT INTO COURTHOUSE
                                                         FOR TRIAL
 8

 9
            In connection with the trial of this matter, the parties are permitted to bring the following
10
     equipment into the courthouse on Tuesday, February 26, 2019 or Wednesday, February 27, 2019:
11
        •   One flat screen television; and
12

13      •   One table.

14

15   Dated: February 26 , 2019
16

17                                                          HONORABLE VINCE CHHABRIA
                                                            UNITED STATES DISTRICT COURT
18

19

20

21

22

23

24

25

26
27

28
                                                   -1-
     [PROPOSED] ORDER PERMITTING PARTIES TO BRING OUTSIDE EQUIPMENT INTO COURTHOUSE
                              3:16-md-02741-VC & 3:16-cv-0525-VC
